1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     PATRICIA AIKEN,                                   Case No. 3:21-cv-00180-MMD-CLB

7                                    Plaintiff,                     ORDER
            v.
8

9     CHUBB GROUP OF INSURANCE
      COMPANIES, et al.,
10
                                Defendants.
11

12
     I.    SUMMARY
13
           Pro se Plaintiff Patricia Aiken is attempting to sue Defendants Chubb Group of
14
     Insurance Companies, Michael Rettig, Sun-Maid Growers of California, and Costco
15
     Wholesale after she bit into something hard in a box of raisins purchased from a Costco
16
     in Bozeman, Montana and broke one of her teeth. (ECF No. 1-1.) Before the Court is the
17
     Report and Recommendation of United States Magistrate Judge Carla L. Baldwin,
18
     primarily recommending that the Court dismiss Plaintiff’s proposed Complaint for improper
19
     venue and lack of personal jurisdiction over Defendants. (ECF No. 5 (“R&R” or
20
     “Recommendation”).) Plaintiff filed an objection (ECF No. 8 (“Objection”)), and
21
     unsuccessfully moved Judge Baldwin for reconsideration of the R&R (ECF Nos. 9, 10).
22
     Because the Court agrees with Judge Baldwin that venue is improper in this Court and
23
     personal jurisdiction over Defendants is lacking, finds Plaintiff’s Objection largely
24
     unresponsive to Judge Baldwin’s Recommendations, and as further explained below, the
25
     Court will accept and adopt the R&R in full, and dismiss this case.
26
     II.   BACKGROUND
27
           The Court incorporates by reference Judge Baldwin’s recitation of Plaintiff’s
28
1    allegations in the Complaint provided in the R&R, which the Court adopts. (ECF No. 5 at

2    3-4.)

3    III.    LEGAL STANDARD

4            This Court “may accept, reject, or modify, in whole or in part, the findings or

5    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

6    timely objects to a magistrate judge’s report and recommendation, then the Court is

7    required to “make a de novo determination of those portions of the [report and

8    recommendation] to which objection is made.” Id. The Court’s review is thus de novo

9    because Plaintiff filed her Objection. (ECF No. 8.)

10   IV.     DISCUSSION

11           In the R&R, Judge Baldwin first recommends granting Plaintiff’s application to

12   proceed in forma pauperis (“IFP”) because her review of Plaintiff’s application indicates

13   she cannot afford to pay the filing fee. (Id. at 2.) Judge Baldwin next explains that she is

14   conducting mandatory screening on Plaintiff’s Complaint because Plaintiff seeks to

15   proceed IFP. (Id. at 2-3.) Judge Baldwin then goes on to note that the events giving rise

16   to Plaintiff’s Complaint all occurred in Montana, and that no Defendants appear to be

17   citizens of Nevada. (Id. 3-4.) Based on this summary of Plaintiff’s allegations, Judge

18   Baldwin recommends the Court dismiss Plaintiff’s Complaint both because this Court is

19   an improper venue under 28 U.S.C. § 1391(b) and the Court appears to lack personal

20   jurisdiction over Defendants. (Id. at 4.)

21           The Court agrees with Judge Baldwin’s analysis, and finds Plaintiff’s Objection

22   unpersuasive because it is largely nonresponsive to Judge Baldwin’s analysis provided in

23   the R&R. For example, Plaintiff appears to argue that venue is proper in this district

24   because she was corresponding with her old dentist’s office in Las Vegas about the injury

25   to her tooth she sustained in Montana. (ECF No. 8 at 2-3.) But Plaintiff does not include

26   these allegations in her Complaint (ECF No. 1-1), so Judge Baldwin could not have

27   considered them in screening her Complaint, and her correspondence with a dentist office

28   in Las Vegas does not necessarily constitute a “substantial part of the events or omissions

                                                  2
1    giving rise to the claim” in any event. 28 U.S.C. § 1391(b). To the contrary, the Court

2    agrees with Judge Baldwin that a substantial part of the relevant events occurred in

3    Montana, because Plaintiff both allegedly purchased and was injured by the raisins there.

4    Plaintiff’s argument that “[w]hat Costco Wholesale Plaintiff purchase the SunMaid product

5    at is immaterial[]” is simply incorrect, as a matter of law. (ECF No. 8 at 3.) Moreover, none

6    of Plaintiff’s arguments in her Objection speak to, or undermine, Judge Baldwin’s

7    observation that the Court appears to lack personal jurisdiction over Defendants. (Id. at 2-

8    4.)

9               In sum, the Court will overrule Plaintiff’s Objection, and accept and adopt the R&R

10   in full.

11   V.         CONCLUSION

12              The Court notes that the parties made several arguments and cited to several cases

13   not discussed above. The Court has reviewed these arguments and cases and determines

14   that they do not warrant discussion as they do not affect the outcome of the issues before

15   the Court.

16              It is therefore ordered that Plaintiff’s objection (ECF No. 8) to the Report and

17   Recommendation of U.S. Magistrate Judge Carla L. Baldwin is overruled. The Report and

18   Recommendation of U.S. Magistrate Judge Carla L. Baldwin (ECF No. 5) is accepted and

19   adopted in full, as provided herein.

20              It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

21   No. 1) is granted.

22              The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

23              It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed, in its

24   entirety, but without prejudice to the extent that Plaintiff can allege plausible claims for

25   relief in the correct court.

26              It is further ordered that Plaintiff’s motion to transfer this case to Las Vegas (ECF

27   No. 4) is denied as moot.

28              The Clerk of Court is further directed to enter judgment accordingly and close this

                                                      3
1    case.

2            DATED THIS 18th Day of May 2021.

3

4

5                                         MIRANDA M. DU
                                          CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                4
